Citation Nr: 0830817	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.

3.  Entitlement to service connection for inclusion body 
myositis (IBM), for purposes of accrued benefits.

4.  Entitlement to service connection for a dental condition, 
for purposes of accrued benefits.

5.  Entitlement to service connection for cerebrovascular 
accident, for purposes of accrued benefits.

6.  Entitlement to service connection for a blood disorder 
manifested by abnormal clotting, for purposes of accrued 
benefits.

7.  Entitlement to service connection for heart disease, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to June 
1952.  The veteran died on May [redacted], 2005.  The appellant is 
the veteran's widow.

In December 2007, the appellant testified before the 
undersigned at the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause 
of the veteran's death, entitlement to DIC, and entitlement 
to service connection for IBM, for purposes of accrued 
benefits, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

During her December 2007 hearing, prior to the promulgation 
of a decision, the appellant indicated her desire to withdraw 
the accrued benefits issues on appeal, with the exception of 
the issue regarding inclusion body myositis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of her Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for a dental condition, for purposes of accrued 
benefits, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2007).

2.  The criteria for withdrawal of her Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for cerebrovascular accident, for purposes of 
accrued benefits, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2007).

3.  The criteria for withdrawal of her Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for a blood disorder manifested by abnormal 
clotting, for purposes of accrued benefits, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b) (2007).

4.  The criteria for withdrawal of her Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for heart disease, for purposes of accrued 
benefits, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).

During her December 2007 hearing, the appellant indicated 
that she wished to withdraw all of her appeals for accrued 
benefits, with the exception of her claim of entitlement to 
service connection for inclusion body myositis.

As the appellant has withdrawn these appeals, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these appeals, and they are dismissed 
without prejudice.


ORDER

The claim of entitlement to service connection for a dental 
condition, for purposes of accrued benefits, is dismissed 
without prejudice.

The claim of entitlement to service connection for 
cerebrovascular accident, for purposes of accrued benefits, 
is dismissed without prejudice.

The claim of entitlement to service connection for a blood 
disorder manifested by abnormal clotting, for purposes of 
accrued benefits, is dismissed without prejudice.

The claim of entitlement to service connection for heart 
disease, for purposes of accrued benefits, is dismissed 
without prejudice.


REMAND

The appellant has contended that the veteran's inclusion body 
myositis should be service-connected, for accrued benefits 
purposes.  The veteran was awarded service connection for 
Graves' disease in a December 1998 decision.  The award was 
based upon his manifestation of this disorder to a 
compensable degree within one year of separation from 
service.  The appellant's contention is that the same 
autoimmune disorder that caused the veteran's Graves' disease 
also caused his inclusion body myositis.  She also contends 
that the veteran acquired this autoimmune disorder in 
service.

Opinions regarding this claim have been obtained.  However, 
the Board finds that several of these opinions wrongly stated 
that the veteran was granted service connection for Graves' 
disease as due to exposure to ionizing radiation.  Instead, 
as stated above, he was awarded service connection for this 
disorder because he manifested Graves' disease to a 
compensable degree within one year of separation from 
service.  As such, opinions based on the wrong reason for the 
award of service connection for Graves' disease cannot be 
relied on by the Board.  Therefore, the Board finds that we 
need to obtain an opinion from a specialist.

The appellant's claims of entitlement to service connection 
for the cause of the veteran's death and entitlement to DIC 
must be remanded because they are inextricably intertwined 
with the issue of entitlement to service connection for 
inclusion body myositis, for accrued benefits purposes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Send the claims folder to an 
endocrinologist.  The claims file should 
be reviewed, and the specialist asked to 
comment on the following:

a.  Is it at least as likely as not 
that a disorder that caused the 
veteran's Graves' disease also 
caused his inclusion body myositis?  
If so, it is as least as likely as 
not that this disorder was incurred 
in service?

b.  Is it at least as likely as not 
that the veteran's inclusion body 
myositis was in any other way 
related to the veteran's active 
service?

c.  If the answer to either 
previous question is in the 
affirmative, provide an opinion as 
to whether it is at least as likely 
as not that the veteran's death is 
related to his inclusion body 
myositis or his Graves' disease.

The physician is asked specifically to 
review the previous opinions regarding 
this matter and to provide a rationale for 
any conclusions reached.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


